       Case 1:14-cv-03432-SCJ Document 441 Filed 06/01/20 Page 1 of 10




               THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

JAMIE LEE ANDREWS, as                      *
Surviving Spouse of                        *
MICAH LEE ANDREWS, Deceased,               *      CIVIL ACTION FILE
and JAMIE LEE ANDREWS, as                  *
Administrator of the Estate of             *      NO. 1:14-CV-03432-SCJ
MICAH LEE ANDREWS, Deceased,               *
                                           *
             Plaintiff,                    *
                                           *
v.                                         *
                                           *
AUTOLIV JAPAN, LTD.,                       *
                                           *
             Defendant.                    *

                   PLAINTIFF’S REPLY IN SUPPORT OF
                      MOTION FOR UNIFIED TRIAL

      Autoliv obscures the most important fact in deciding Plaintiff’s motion: this

is a bench trial. There is no risk that this Court will improperly take into account

Autoliv’s financial condition in deciding the merits of this case. A court’s ability

to disregard irrelevant evidence in a bench trial is so well established that the law

presumes it. Yet, for reasons Autoliv does not explain, it insists “Autoliv does not

believe that the bifurcation requirement should be relaxed here.” Doc. 349 at 4.
       Case 1:14-cv-03432-SCJ Document 441 Filed 06/01/20 Page 2 of 10




Instead, Autoliv asks the Court to engage in some sort of two-phase procedure that

Autoliv does not describe or propose. 1

      Furthermore, Autoliv’s brief does not respond to Plaintiff’s legal argument

at all. In her motion, Plaintiff argued, under U.S. Supreme Court precedent in

Hanna v. Plumer, 380 U.S. 460, 471 (1965), that the decision whether to bifurcate

the bench trial of punitive damages rests solely within this Court’s discretion under

Federal Rule of Civil Procedure 42(b). See Doc. 437. Autoliv did not respond to

that argument. Instead, Autoliv claims that this Court has no discretion to decide

whether to bifurcate the bench trial on punitive damages because of the procedural

rule in O.C.G.A. § 51-12-5.1(d). That is not the law.

      Despite what Autoliv claims, Plaintiff did not “omit[]” any cases from this

Court addressing the legal issue presented in Plaintiff’s motion. Contra Doc. 439

at 2. As shown below, in no case from this Court that Autoliv cites did the Court

rule on the question whether § 51-12-5.1(d) strips this Court of discretion to decide

if bifurcation of punitive damages is proper under Rule 42(b) in light of Hanna v.

Plumer. In fact, unlike in this case, the plaintiffs in the cases Autoliv cites did not


1
  Autoliv only says that evidence of financial condition “seems ripe for
stipulation.” Doc. 439 at 3. Plaintiff has received no proposed stipulations from
Autoliv on this issue, but she will endeavor to reach stipulations with Autoliv
under the Court’s Order, and will report the status of those discussions.


                                           2
       Case 1:14-cv-03432-SCJ Document 441 Filed 06/01/20 Page 3 of 10




object to bifurcation. In ruling on Plaintiff’s motion for a unified trial, this Court is

not bound to dicta from decisions that do not address the legal issue at hand.2 See

Cooper Indus., Inc. v. Aviall Servs., Inc., 543 U.S. 157, 170 (2004) (“Questions

which merely lurk in the record, neither brought to the attention of the court nor

ruled upon, are not to be considered as having been so decided as to constitute

precedents.” (quoting Webster v. Fall, 266 U.S. 507, 511 (1925))); Watts v.

BellSouth Telecomms., Inc., 316 F.3d 1203, 1207 (11th Cir. 2003) (“Whatever

their opinions say, judicial decisions cannot make law beyond the facts of the cases

in which those decisions are announced.”).

      In Gaddy v. American Interstate Insurance Co., the first case Autoliv cites,

the defendant moved to trifurcate the trial; the plaintiff opposed trifurcation but

“concede[d]” that the trial should be bifurcated. No. 1:14-cv-1928-WSD, 2018

WL 1478134, at *1 (N.D. Ga. Mar. 27, 2018). While the Court “agree[d] with the

parties that the determination of the amount of punitive damages, if the jury finds

an award of them appropriate, should be decided in a second trial phase,” id. at *3,

the Court did not rule on the legal question presented here: whether § 51-12-5.1(d),


2
 Plaintiff does not quarrel with the decision to bifurcate or trifurcate the trial in
any case Autoliv cites because Plaintiff contends that this (or any other) Court
always has discretion to decide if bifurcation is appropriate under the facts of each
case.


                                           3
         Case 1:14-cv-03432-SCJ Document 441 Filed 06/01/20 Page 4 of 10




which requires Georgia courts to bifurcate the trial procedure where punitive

damages are sought, obviates the discretion afforded under Rule 42(b) given the

Supreme Court’s decision in Hanna v. Plumer. Thus, Gaddy does not support

Autoliv’s position that this Court has no discretion about whether to bifurcate the

bench trial of punitive damages in this case.

        Autoliv next cites Cooper v. Marten Transport, Ltd., No. 1:10-cv-3044-AT,

2014 WL 11517830 at *7 & n.11 (N.D. Ga. May 23, 2014). 3 But like the Gaddy

Court, the Cooper Court did not rule on the actual legal question presented here:

whether § 51-12-5.1(d) obviates the Court’s discretion on bifurcation granted by

Rule 42(b). The Cooper decision Autoliv cites concerns a motion for

reconsideration of the Court’s prior bifurcation order, and the reconsideration order

makes clear that the Court’s ruling is based on Rule 42(b) not § 51-12-5.1(d).

Compare 2014 WL 11517830, at *7 (“Upon reconsideration, the Court finds that,

to avoid prejudice, the negligent hiring/punitive damages claim should be tried to

the jury in two separate stages . . . .” (emphasis added)), with Fed. R. Civ. P. 42(b)

(“For convenience, to avoid prejudice, or to expedite and economize, the court

may order a separate trial of more or more separate issues, claims, crossclaims,



3
    The Gaddy Court also cites Cooper. See Gaddy, 2018 WL 1478134, at *3.


                                          4
       Case 1:14-cv-03432-SCJ Document 441 Filed 06/01/20 Page 5 of 10




counterclaims, or third-party claims.” (emphasis added)).4 Additionally, as in

Gaddy, the plaintiff did not dispute that the trial in Cooper should be bifurcated;

thus, the Court had no reason to consider the scope of its discretion under Rule

42(b). See Pl.’s Request to Bifurcate Trial, Cooper, ECF No. 172 (N.D. Ga. Feb.

26, 2014), attached as Exhibit 2.

      Like the plaintiffs in Gaddy and Cooper, the plaintiff in Elzubier v. Sony

Music Holdings, Inc., No. 1:10-cv-3284-SCJ, 2012 WL 12869319 (N.D. Ga. May

17, 2012, conceded that the trial of punitive damages should be bifurcated. See

Pl.’s Resp. to Def.’s MILs at 5-6, Elzubier, ECF No. 82 (N.D. Ga. Mar. 28, 2012)

(“Because Plaintiff seeks punitive damages, he should be allowed to elicit

testimony or present evidence that the jury may consider to be grounds for punitive

damages in a bifurcated proceeding.”), attached as Exhibit 3. While the Court

concluded that “[i]n accordance with O.C.G.A. § 51-12-5.1(d), the trial will be

bifurcated,” 2012 WL 12869319, at *2, the Court did not hold that the Georgia



4
  Additional support for the conclusion that Rule 42, not § 51-12-5.1(d), was the
basis for the Cooper Court’s reconsideration decision comes from the Court’s
original order on the parties’ motions about how the trial should proceed—which is
based on Rule 42. See Order at 3, Cooper, ECF No. 181 (N.D. Ga. Mar. 11, 2014)
(“Pursuant to Rule 42 of the Federal Rules of Civil Procedure, the Court
BIFURCATES the trial in the following manner.” (first emphasis added)),
attached as Exhibit 1.


                                          5
       Case 1:14-cv-03432-SCJ Document 441 Filed 06/01/20 Page 6 of 10




statute stripped its discretion to decide whether bifurcation of punitive damages is

proper in all diversity cases applying Georgia law. Rather, the Court’s bifurcation

decision is consistent with an exercise of discretion under Rule 42(b).

      Similarly, the plaintiff in McSweeney v. Kahn did not dispute that bifurcation

was appropriate; rather, the issue in McSweeney was how the plaintiff could use

evidence of the defendant’s worldly circumstances during the second phase of that

trial. See Order at 46, No. 4:05-cv-132-HLM, ECF No. 395-1 (N.D. Ga. June 26,

2008) (“[E]vidence of Defendant Kahn’s financial circumstances should be

admitted at the punitive damages phase of trial.”), attached as Exhibit 4.5

Additionally, the McSweeney Court did not address the legal question at issue here:

whether § 51-12-5.1(d) deprives this Court of discretion to decide if bifurcation is

appropriate under Rule 42(b).

      Lastly, the plaintiff in Long v. Phillips & Brooks/Gladwin, Inc., No. 1:02-cv-

1235-CC, 2006 WL 8431255 (N.D. Ga. Sept. 15, 2006), conceded that bifurcation

of punitive damages was proper. Pls.’ Resp. to Def.’s Mot. for Trifurcation at 3,

Long, ECF No. 212 (N.D. Ga. May 19, 2006) (“In light of the fact that the issue of


5
 The Westlaw version of the McSweeney Court’s order, which Autoliv cites, is
missing the text from page 46 of the Court’s slip order. Compare 2008 WL
1333598, at *9, with ECF Nos. 395 at 41-47 & 395-1 at 1. The text of that page
and the full text of the rest of the order are included as Exhibit 5.


                                          6
       Case 1:14-cv-03432-SCJ Document 441 Filed 06/01/20 Page 7 of 10




the amount of punitive damages must, under Georgia law, be tried separately, there

is absolutely no reason to further fragment the presentation of the case.”), attached

as Exhibit 6. Thus, the Long Court did not rule on the legal question presented

here, and its statement about what Georgia law requires is merely dicta.

      Autoliv cites no case from this Court that addresses the merits of Plaintiff’s

argument: Rule 42(b) affords this Court discretion to determine whether the trial

should be bifurcated, and that discretion does not evaporate just because Georgia

enacted a conflicting state procedural rule for punitive damages claims. On the

contrary, binding Supreme Court authority holds that Rule 42(b), which is

sufficiently broad to cover the issue, trumps a conflicting state statute. See Shady

Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398 (2010).

That authority is addressed in detail in Plaintiff’s motion, and Autoliv has not

addressed it. This Court has discretion to determine whether to bifurcate the bench

trial of punitive damages in this case.

      Plaintiff respectfully requests that the Court exercise its discretion under

Rule 42 and order a unified trial.




                                          7
Case 1:14-cv-03432-SCJ Document 441 Filed 06/01/20 Page 8 of 10




Respectfully submitted this 1st day of June, 2020.

                         BUTLER WOOTEN & PEAK LLP

                         BY: /s/ Rory A. Weeks
                             JAMES E. BUTLER, JR.
                               jim@butlerwooten.com
                               Georgia Bar No. 099625
                             TEDRA L. CANNELLA
                               tedra@butlerwooten.com
                               Georgia Bar No. 881085
                             RORY A. WEEKS
                               rory@butlerwooten.com
                               Georgia Bar No. 113491
                             2719 Buford Highway
                             Atlanta, Georgia 30324
                             (404) 321-1700
                             (404) 32101713 Fax


                         BALLARD & FEAGLE, LLP
                             WILLIAM L. BALLARD
                               bill@ballardandfeagle.com
                               Georgia Bar No. 035625
                             GREGORY R. FEAGLE
                               greg@ballardandfeagle.com
                               Georgia Bar No. 256913
                             Building One, Suite 100
                             4200 Northside Parkway NW
                             Atlanta, GA 30327
                             (404) 873-1220

                         ATTORNEYS FOR PLAINTIFF




                                  8
       Case 1:14-cv-03432-SCJ Document 441 Filed 06/01/20 Page 9 of 10




                      CERTIFICATE OF COMPLIANCE


      Pursuant to Local Rules 5.1(B) and 7.1(D), I hereby certify that the

foregoing filing complies with the applicable font and size requirements and is

formatted in Times New Roman, 14 point font.


                                      /s/ Rory A. Weeks
                                      JAMES E. BUTLER, JR.
                                        Georgia Bar No. 099625
                                      TEDRA L. CANNELLA
                                        Georgia Bar No. 881085
                                      RORY A. WEEKS
                                        Georgia Bar No. 113491
                                      Butler Wooten & Peak LLP
                                      2719 Buford Highway
                                      Atlanta, Georgia 30324
                                      (404) 321-1700
                                      (404) 321-1713 Fax
       Case 1:14-cv-03432-SCJ Document 441 Filed 06/01/20 Page 10 of 10




                          CERTIFICATE OF SERVICE

       This is to certify that on June 1, 2020, I electronically filed Plaintiff’s Reply
in Support of Motion for Unified Trial with the Clerk of the Court using the
CM/ECF system which will automatically send email notification of such filing to
the following attorneys of record:

                              Douglas G. Scribner, Esq.
                             Jenny A. Hergenrother, Esq.
                              William J. Repko III, Esq.
                                 Alston & Bird LLP
                                 One Atlantic Center
                             1201 West Peachtree Street
                               Atlanta, GA 30309-3424

      This 1st day of June, 2020.


                                         BY: /s/ Rory A. Weeks
                                             JAMES E. BUTLER, JR.
                                                Georgia Bar No. 099625
                                             TEDRA L. CANNELLA
                                                Georgia Bar No. 881085
                                             RORY A. WEEKS
                                                Georgia Bar No. 113491
                                             Butler Wooten & Peak LLP
                                             2719 Buford Highway
                                             Atlanta, Georgia 30324
                                             (404) 321-1700
                                             (404) 321-1713 Fax
